COURT OF CHANCERY
OF THE
SAM GLASSCOCK 111 STATE OF DELAWARE COURT OF CHANCERY COURTHOUSE

VICE CHANCELLOR 34 THE CIRCLE
GEORGETOWN, DELAWARE 19947

Date Submitted: July 14, 2015
Date Decided: July 14, 2015

Peter B. Andrews, Esquire Joseph Christensen, Esquire

Craig J. Springer, Esquire Joseph Christensen PA.

3801 Kennett Pike 921 N. Orange Street

Building C, Suite 305 Wilmington, DE 19801

Wilmington, DE 19807

Seth D. Rigrodsky, Esquire Tamika Montgomery-Reeves, Esquire
Brian D. Long, Esquire Bradley D. Sorrels, Esquire

Gina M. Sera, Esquire Ian Liston, Esquire

Jeremy J. Riley, Esquire Wilson Sonsini Goodrich & Rosati, PC
Rigrodsky & Long, PA. 222 Delaware Avenue, Suite 800

2 Righter Parkway, Suite 120 Wilmington, DE 19801

Wilmington, DE 19803
William M. Lafferty, Esquire

Ryan D. Stottmann, Esquire
Morris Nichols Arsht & Tunnell LLP

1201 North Market Street
Wilmington, DE 19801

Re: In re Riverbed Technology, Inc. Stockholders Litigation,
Civil Action No. 10484-VCG

Dear Counsel:
I have reviewed the Motion to Compel the Deposition of Sean J. Grifﬁth,

together with Mr. Grifﬁth’s response to that Motion.

Mr. Grifﬁth has ﬁled an objection to a proposed settlement in this matter.
The Plaintiffs seek to depose him concerning his objections. They contend that
Mr. Grifﬁth does not have standing and purport to seek a deposition on that
ground. However, Mr. Grifﬁth’s standing is a purely legal issue based on the date
of acquisition of his stock; no further evidence—gathering on this issue is relevant to
Mr. Grifﬁth’s objection.

Next, Plaintiffs seek to explore the bases for Mr. Grifﬁth’s legal opinions
regarding the settlement. Mr. Grifﬁth’s opinions, however, Speak for themselves;
again, there is no relevant discovery identiﬁed in the Motion to Compel.

Finally, I note that the objection is to be heard, together with the proposed
settlement, on July 27, 2015. Given this schedule, the inconvenience and expense
of further discovery regarding the objection cannot be justiﬁed.

For the foregoing reasons, the Motion to Compel the Deposition of Sean J.
Grifﬁth is DENIED. To the extent the foregoing requires an Order to take effect,

IT IS SO ORDERED.

Sincerely,

/s/ Sam Glasscock 11]

Sam Glasscock III